     Case 3:20-cv-01958-H-AGS Document 64 Filed 08/17/21 PageID.692 Page 1 of 4



 1   TROUTMAN PEPPER HAMILTON                           Charles L. McCloud, pro hac vice
     SANDERS LLP                                        Michael Xun Liu, pro hac vice
 2
     Ben Lewis Wagner (SBN 243594)                      725 Twelfth Street, N.W.
 3   ben.wagner@troutman.com                            Washington, DC 20005
     11682 Camino Real, Suite 400                       Telephone: 202-434-5000
 4
     San Diego, CA 92130-2092                           Facsimile: 202-434-5029
 5   Telephone: 858-509-6000                            Attorneys for Defendant Pfizer Inc.
     Facsimile: 858-509-6050
 6                                                      PAUL HASTINGS LLP
     Robert Schaffer, pro hac vice                      Elizabeth L. Brann (SBN 222873)
 7   robert.schaffer@troutman.com                       elizabethbrann@paulhastings.com
 8   875 Third Avenue                                   4747 Executive Drive, 12th Floor
     New York, NY 10022                                 San Diego, CA 92121
 9   Telephone: 212-704-6000                            Telephone: 858-458-3000
10   Facsimile: 212-704-6288                            Facsimile: 858-458-3005
11   Attorneys for Plaintiff Allele                     Bruce M. Wexler, pro hac vice
     Biotechnology and Pharmaceuticals, Inc             brucewexler@paulhastings.com
12
     NOONAN LANCE BOYER &                               Merri C. Moken, pro hac vice
13   BANACH                                             merrimoken@paulhastings.com
14   David J. Noonan (SBN 55966)                        200 Park Avenue
     701 Island Avenue, Suite 400                       New York, NY 10166
15   San Diego, CA 92101                                Telephone: 212-318-6000
16   Telephone: 619-780-0880                            Facsimile: 212-319-4090
     Facsimile: 619-780-0877                            Attorneys for Defendants BioNTech SE
17
     WILLIAMS & CONNOLLY LLP                            and BioNTech US, Inc.
18   Thomas H. L. Selby, pro hac vice                   .
     Stanley E. Fisher, pro hac vice
19
20                        UNITED STATES DISTRICT COURT
21                      SOUTHERN DISTRICT OF CALIFORNIA
22
     ALLELE BIOTECHNOLOGY AND                           Case No.: 20-cv-01958-H-AGS
23
     PHARMACEUTICALS, INC.,
24                                     Plaintiff,       JOINT MOTION FOR ORDER
                                                        EXTENDING MOTION TO
25   v.                                                 COMPEL DEADLINES
26
     PFIZER, INC.; BIONTECH SE;
27   BIONTECH US, INC.; and DOES 1-30,
28                                   Defendants.
                                                    1
                                                                                  20-cv-01958-H-AGS
     118594763v1
     Case 3:20-cv-01958-H-AGS Document 64 Filed 08/17/21 PageID.693 Page 2 of 4



 1           Plaintiff Allele Biotechnology and Pharmaceuticals, Inc. (“Plaintiff”) and
 2   Defendants Pfizer, Inc., BioNTech SE, and BioNTech US, Inc. (collectively,
 3   “Defendants”), submit this Joint Motion.
 4           WHEREAS, Plaintiff’s Motion to Compel Discovery on Defendants’ responses to
 5   Plaintiff’s First Set of Common Interrogatories (Nos. 1-10) is currently due August 18,
 6   2021 and Plaintiff’s Motion to Compel Discovery on Defendants responses to Plaintiff’s
 7   First Set of Requests for Production (Nos. 1-82) is currently due August 25, 2021,
 8   pursuant to Rule C.2 of U.S. Magistrate Judge Andrew G. Schopler’s Chambers Rules;
 9           WHEREAS, Defendants’ Motion to Compel Discovery on Plaintiff’s responses to
10   Defendants’ First Set of Requests for Production (Nos. 1-148) is currently due August 23,
11   2021 and Defendants’ Motion to Compel Discovery on Plaintiff’s responses to
12   Defendants’ First Set of Common Interrogatories (Nos. 1-15) is currently due August 25,
13   2021, pursuant to Rule C.2 of U.S. Magistrate Judge Andrew G. Schopler’s Chambers
14   Rules; and
15           WHEREAS, the parties have exchanged multiple letters and had multiple lengthy
16   meet and confer calls concerning outstanding discovery disputes relating to the first sets
17   of discovery requests served by both sides;
18           WHEREAS, additional time is required to ensure adequate time to meet and confer
19   and come to an agreement or determine the areas of impasse and the parties are agreeable
20   to short extension to accommodate such needs;
21           WHEREAS, the Chamber Rules require motions to compel be filed by the 30-day
22   deadline absent an approved extension;
23           NOW THEREFORE, the Parties do hereby agree and stipulate, through their
24   undersigned counsel and subject to the approval of the Court, that:
25           (1) The date by which the Plaintiff must file a discovery motion is extended
26   through and including August 25, 2021, a one-week extension for the Interrogatories (and
27   no extension for the Requests for Production) and
28
                                                   2
                                                                                 20-cv-01958-H-AGS
     118594763v1
     Case 3:20-cv-01958-H-AGS Document 64 Filed 08/17/21 PageID.694 Page 3 of 4



 1           (2) The date by which the Defendants must file a discovery motion is extended
 2   through and including August 27, 2021, a four-day extension for the Requests for
 3   Production and two-day extension for the Interrogatories.
 4           This joint motion’s stipulation and proposed order does not alter any other
 5   currently-set deadlines except as set forth herein.
 6
 7   Dated: August 17, 2021                            Michael Xun Liu, pro hac vice
                                                       725 Twelfth Street, N.W.
 8   By: /s/ Ben Lewis Wagner                          Washington, DC 20005
     TROUTMAN PEPPER HAMILTON                          Telephone: 202-434-5000
 9   SANDERS LLP                                       Facsimile: 202-434-5029
     Ben Lewis Wagner (SBN 243594)
10   ben.wagner@troutman.com                           Attorneys for Defendant Pfizer, Inc.
     11682 Camino Real, Suite 400
11   San Diego, CA 92130-2092
     Telephone: 858-509-6000                           Dated: August 17, 2021
12   Facsimile: 858-509-6050
                                                       By: s/Elizabeth L. Brann
13   Robert Schaffer, pro hac vice                     PAUL HASTINGS LLP
     robert.schaffer@troutman.com                      Elizabeth L. Brann (SBN 222873)
14   875 Third Avenue                                  elizabethbrann@paulhastings.com
     New York, NY 10022                                4747 Executive Drive, 12th Floor
15   Telephone: 212-704-6000                           San Diego, CA 92121
     Facsimile: 212-704-6288                           Telephone: 858-458-3000
16                                                     Facsimile: 858-458-3005
     Attorneys for Plaintiff Allele
17   Biotechnology and Pharmaceuticals, Inc.           Bruce M. Wexler, pro hac vice
                                                       brucewexler@paulhastings.com
18                                                     Merri C. Moken, pro hac vice
     Dated: August 17, 2021                            merrimoken@paulhastings.com
19                                                     200 Park Avenue
     By: s/David J. Noonan                             New York, NY 10166
20   NOONAN LANCE BOYER &                              Telephone: 212-318-6000
     BANACH                                            Facsimile: 212-319-4090
21   David J. Noonan (SBN 55966)
     701 Island Avenue, Suite 400                      Attorneys for Defendants BioNTech SE
22   San Diego, CA 92101                               and BioNTech US, Inc.
     Telephone: 619-780-0880
23   Facsimile: 619-780-0877

24   WILLIAMS & CONNOLLY LLP
     Thomas H. L. Selby, pro hac vice
25   Stanley E. Fisher, pro hac vice
     Charles L. McCloud, pro hac vice
26
27
28
                                                   3
                                                                                 20-cv-01958-H-AGS
     118594763v1
     Case 3:20-cv-01958-H-AGS Document 64 Filed 08/17/21 PageID.695 Page 4 of 4



 1                               SIGNATURE CERTIFICATION
 2           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3   and Procedures Manual, I hereby certify that the content of the document is acceptable to
 4   all persons required to sign the document, and such persons have provided their
 5   authorization to insert their electronic signatures.
 6
 7 Dated: August 17, 2021                           /s/ Ben Lewis Wagner
 8                                               Ben Lewis Wagner
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
                                                                                  20-cv-01958-H-AGS
     118594763v1
